UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7099



WILLIAM ALLEN LEGG,

                                              Plaintiff - Appellant,

          versus


WARDEN O’NEIL; ASSISTANT WARDEN PETERSON;
MAJOR ALEO; LIEUTENANT KITZ; LIEUTENANT MEESE
(Female); GEORGE HOLDORF, Correctional Offi-
cer; CORRECTIONAL OFFICER ROBERTS; CORRECTION-
AL OFFICER MCCLOUD; CORRECTIONAL OFFICER
FLEMING; CORRECTIONAL OFFICER MASON; CORREC-
TIONAL OFFICER JAMES (Female), others to be
listed thru discovery,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-896-DKC)


Submitted:   December 17, 1998            Decided:   January 6, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Allen Legg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Allen Legg appeals the district court’s order denying

his motion for copies of pleadings at Government expense.    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Legg v. O’Neil, No. CA-98-896-DKC (D. Md. May 5,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2